Citation Nr: 1143464	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-28 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to November 1963 and from May 1966 to April 1969.
  
These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claims for entitlement to service connection.

The issues of entitlement to service connection for depression and incontinence, to include as secondary to service-connected prostate cancer residuals, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence of record does not demonstrate that bilateral hearing loss had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's hearing loss is the result of an established event, injury, or disease during active service, including claimed in-service noise exposure or acoustic trauma.

2.  Evidence of record does not demonstrate that tinnitus had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's tinnitus is the result of an established event, injury, or disease during active service, including claimed in-service noise exposure or acoustic trauma.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran by the RO in January 2008 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA also has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran submitted service personnel records, private treatment records, and written statements discussing his contentions.  No outstanding evidence has been identified.  

The Board is cognizant that the service treatment records from the Veteran's first period of active duty in the Air Force have not been associated with the claims file.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 38 C.F.R. § 3.159(e) (2011).

In an October 2010 VA Memorandum, the RO detailed its attempts to obtain the service treatment records for the time period from February 1960 to November 1963, concluding that the Veteran's service treatment records for that time period were unavailable.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The RO did not advise the claimant of the unavailability of his service treatment records from that time period.  However, the Board finds that there was no prejudice to the Veteran because these records are not relevant to the matters currently on appeal.  The Veteran has continually alleged that his claimed disorders began during his second period of active duty with events such parachute training, using the gun range, and rocket exposure while stationed in Vietnam.  See Statement dated in October 2008 and April 2009.

However, the Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

The Board recognizes that VA medical examinations were not provided with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, nor were any VA medical opinions obtained to determine the nature and etiology of his ear complaints.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

The Board concludes that examinations are not needed in this case.  There is no evidence of any bilateral hearing loss or tinnitus disability until several years post-service and no evidence linking those conditions to active service.  Also of significant import, the Veteran's statements concerning the onset and continuity of his claimed hearing loss and tinnitus disorders are found to lack credibility and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service that may be associated with [his] symptoms").

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the February 1966 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board will add (+15) (+10) (+10) (+10) (+5).

Factual Background and Analysis

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes or for tinnitus.  A February 1966 audiogram included in the service enlistment examination report listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 0 (15)
0 (10)
-5 (5)
-5 (5)
0 (5)
LEFT
5 (20)
-5 (5)
-5 (5)
-5 (5)
15 (20)

A subsequent examination dated in April 1967 listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

A hearing evaluation was not conducted as part of the Veteran's discharge examination.  However, at the time of discharge, he specifically denied any history of hearing loss or ear trouble.  The Veteran's DD Form 214 listed his military occupational specialties as Organizational Supply Specialist and Senior Radio Repairman as well as confirmed his receipt of the Parachute and Sharpshooter Badges during his second period of active service.

In his August 2007 claim, the Veteran asserted that his bilateral hearing loss and tinnitus were related to noise exposure during active service in Vietnam. 

Post-service VA treatment records dated in September 2007 detailed complaints of poor hearing and no tinnitus.  A December 2007 audiology consult showed complained of constant subjective tinnitus in the right ear.  The Veteran further asserted that he had gradual loss of hearing as well as poor hearing in his right ear since a sinus infection two years before.  Audiometric results were listed as severe to profound mixed hearing loss in the right ear and normal hearing sensitivity in the right ear up to 2000 hertz sloping to a mild to severe sensorineural hearing loss.  In May and July 2008, the Veteran complained of 10 years of mixed hearing loss in the right ear and noted to have negative CT scan findings.  In June 2009, the Veteran complained of chronic bilateral hearing loss and no tinnitus.  The examiner listed an assessment of bilateral sensorineural loss with vertigo (probably benign positional vertigo (BPV)).  

A June 2009 VA genitourinary examination report detailed that the Veteran had been employed as a mechanic in the trucking industry for 16 years. 

In his October 2008 notice of disagreement and August 2009 substantive appeal, the Veteran asserted that he suffered acoustic trauma from a parachute and was exposed to noise from rockets and the gun range during service.  He also maintained that he suffered blunt force to his ear during a training jump, which resulted in hearing loss.

As an initial matter, the Board notes that the post-service VA treatment records did reflect findings of tinnitus and bilateral sensorineural hearing loss.  The records show inconsistent complaints of tinnitus and do not contain actual findings showing that the Veteran has bilateral hearing loss as defined under 38 C.F.R. § 3.385.  Such supports a denial of the Veteran's claim.  However, resolving all doubt in his favor, the Board will assume, arguendo, Shedden element (1) is therefore met. 

Turning to Shedden element (2), the Board will separately address disease and injury.  A review of the Veteran's service treatment records reveals no evidence of hearing loss or tinnitus.  There is also no evidence of the Veteran having any type of chronic ear pathology.  On the contrary, as noted above, the Veteran specifically denied a history of hearing loss or ear trouble.  Accordingly, Shedden element (2) is not met with respect to disease.  

As to the incurrence of an in-service injury, consideration has been given to the Veteran's statements concerning in-service noise exposure as well as his documented MOS and training during his periods of active duty.  Although the Board has no reason to doubt that the Veteran, like millions of other veterans, may have been exposed to noise during service, this does not automatically mean that there was injury (i.e., acoustic trauma) caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to noise from rockets, gunfire on the practice range, or injured by a parachute, the Board rejects the notion that noise exposure and/or acoustic trauma with resulting ear damage should be conceded.  There is no objective evidence that the Veteran sustained any ear damage or injury in the performance of his duties, and there is no evidence of hearing loss or tinnitus complaints in service or for decades thereafter.

In-service incurrence of injury or disease is therefore not met as to tinnitus and hearing loss.  Accordingly, Shedden element (2) is not satisfied as this claim.  Consideration of the Veteran's claims could again stop here.  However, for the sake of being thorough, the Board will address Shedden element (3), evidence of a causal relationship between the claimed in-service disease or injury and the present disease or injury.

In this case, complaints of hearing loss and tinnitus were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a causal relationship between the post-service complaints of hearing loss and tinnitus to any established event in service, including claimed in-service noise exposure or acoustic trauma, and the Veteran has not identified or even alluded to the existence of any such opinion.

Evidence of record also includes the Veteran's statements asserting in-service noise exposure and acoustic trauma, continuity of ear symptomatology since service, and a causal connection between his claimed disorders and service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss and tinnitus as well as his current manifestations of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is equally competent to recall striking his ear during a parachute jump.  

However, to the extent that the Veteran has contended that he has experienced bilateral hearing loss and tinnitus symptomatology in service and since that time, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Similarly, earlier statements from the Veteran merely posit the argument that his hearing loss and tinnitus were caused by his in-service noise exposure or a blunt force trauma to the ear.  Moreover, while ear trouble in the form of an ear ache was noted on one occasion during service, there were no findings of complaints, treatment, or diagnosis of hearing loss or tinnitus.  It was not until his August 2007 claim that the Veteran asserted that his hearing loss and tinnitus had their onset during his active service.  In addition, in a December 2007 VA treatment record, the Veteran clearly asserted that his hearing loss began after a sinus infection two years before.  It is crucial to note that the Veteran provided a history of in-service noise exposure, but that he specifically associated the onset of his hearing loss and tinnitus to an ear infection that occurred in 2005.  Reference is also made to a May 2008 VA treatment note wherein the Veteran reported a history of right ear hearing loss since 1998.  The Board assigns significant value to these reports.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported symptoms and diagnoses in 2007, over 35 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 2007, over 25 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board therefore finds that the Veteran's current statements, made in connection with his pending claims for VA benefits, that he has had bilateral hearing loss and tinnitus since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of bilateral hearing loss and tinnitus symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements regarding the etiology of the claimed disorders no probative value as he is not competent to opine on such complex medical questions.  The Board assigns no probative value to the Veteran's purported assertions of in-service hearing loss and tinnitus, continuity of ear symptomatology since service, and a causal connection between each of his claimed disorders and service.  The Board simply does not find the Veteran to be a credible historian.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  The criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a right knee disorder is warranted.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Service treatment notes did not reflect any complaints or findings of a chronic right knee disorder.  However, in a May 1967 treatment note, the Veteran was treated for complaints of knee pain.  There is also some indication that the Veteran reported having a history of knee problems at discharge.  Specifically, it appears that the Veteran initially checked the box denoting a history of having a trick knee but then scratched it out.  Thus, resolving doubt in his favor, the Board finds that there is some evidence of the Veteran having knee problems in service.

Post-service private treatment records dated in September 2007 and September 2008 detailed that the Veteran had right knee arthroscopy in 1998 and/or 2000.  A November 2008 VA surgical procedure note showed that he underwent an arthroscopic medial meniscectomy and debridement for treatment of a torn medial meniscus with degenerative joint disease of the right knee.  The Veteran was noted to complain of painful right knee for many (over five) years with occasional locking, popping, giving out, and swelling.  The Veteran continued to complain of right knee pain in an April 2010 VA treatment record. 

In multiple written statements, the Veteran has asserted in-service treatment for knee symptomatology, continuity of right knee symptomatology since service, and a causal connection between his claimed right knee disorder and events in service.

In light of the cumulative record, to include his history of engaging in multiple parachute jumps, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed right knee disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the claims file reflects that the Veteran receives VA medical treatment for his claimed right knee disorder from the VA Medical Center (VAMC) in Lake City, Florida.  However, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to December 2010, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that provided the Veteran surgical treatment for his claimed right knee disorder in 1998 and 2000.  Also of particular interest are all VA outpatient and inpatient pertaining to the Veteran's claimed right knee disorder from Lake City VAMC for the period from December 2010 to the present.

All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  


2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA joints examination to determine the nature and etiology of his claimed right knee disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed right knee disorder is casually related to his period of active service, to include documented in-service treatment for knee pain and parachute training.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting the continuity of right knee symptomatology since service. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the August 2009 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


